— Appeal from an order of the Supreme Court at Special Term which dismissed a writ of habeas corpus after a hearing. The imposition of consecutive sentences for burglary, third degree, and grand larceny, first degree, was proper. (Penal Law, §§ 406, 2190, subd. 4; People v. Ody, 13 A D 2d 569.) The record negates appellant’s claim of noncompliance with section 480 of the Code of Criminal Procedure. The place of imprisonment was sufficiently specified as “ the State Prison at Dannemora ”. Appellant’s additional contentions were not substantiated by any proof. Order unanimously affirmed, without costs.